DISTRICT OF COLUMBIA, ss:



                           DECLARATION OF TOM HEINEMANN



      I, Tom Heinemann, declare and say as follows:

      1. I am the Assistant Legal Adviser for the Office of Law Enforcement and Intelligence in

the Office of the Legal Adviser for the Department of State, Washington, D.C. This office has

responsibility for extradition requests, and I am charged with the extradition case of Robert

Kovacic. I make the following statements based upon my personal knowledge and upon

information made available to me in the performance of my official duties.

      2. The relevant and applicable treaty provisions in full force and effect between the United

States and Bosnia and Herzegovina are found in the Treaty between the United States of

America and Servia for the Mutual Extradition of Fugitives from Justice, signed October 25,

1901 and entered into force June 12, 1902 ("the Treaty"). This Treaty was in force with the

former Yugoslavia. Since the dissolution of Yugoslavia, this treaty has applied to Bosnia and

Herzegovina as a successor state. A copy of the Treaty is attached to this declaration.

      3. In accordance with the provisions ofthe Treaty, the Embassy of Bosnia and

Herzegovina has submitted Diplomatic Note number 123-6-14-1-1836/14, dated January 13,

2014, requesting the extradition of Robert Kovacic. A copy ofthe diplomatic note is attached to

this declaration.

      4. The offense for which extradition is sought is covered by Article II of the Treaty.
       7

                                                          19033730-1



                United States of America



                                    DEPARTMENT OF STATE
              To all to whom these presents shall come, Greetings:

           ify That Tom Heinemann, whose name is subscribed to the document hereunto annexed, was
            ~ of subscribing the same Assistant Legal Adviser, Office of the Legal Adviser, Department
             'nited States of America, and that full faith and credit are due to his acts as such.

                  This certificate is not valid if it is removed or altered in any way whatsoever




                                         In testimony whereof, I, Michael R. Pompeo, Secretary of State ,
                                     have hereunto caused the seal of the Department of State to be
                                     affixed and my name subscribed by the Assistant Authentication
                                     Officer, of the said Department, at the city of Washington, in the
                                     District of Columbia, this thirtieth day of April, 20 19.




Iss
Sep
US<
30 1
14                                                                                           t entication Officer,
Civ
                                                                                     Department of State
                                                -2-



      6. The Government of the United States provides legal representation in the United States

courts for Bosnia and Herzegovina in its extradition requests, and Bosnia and Herzegovina

provides legal representation in its courts for extradition requests made by the United States.

      7. The documents submitted by the Government of the Republic of Bosnia and

Herzegovina in support of its extradition request were certified on December 18, 2014, by Corey

M. Gonzalez, Consul of the United States Embassy in Sarajevo, in accordance with Title 18,
                                                                                                     t
                                                                                                     I

United States Code, Section 3190. Mr. Gonzalez, at the time of the certification, was the

principal consular officer of the United States in the Republic of Bosnia and Herzegovina.

      I declare under the penalty of perjury that the foregoing is true and correct to the best of

my knowledge.

      Executed on April




                                                             TOM HEINEMANN


Attachments:
      1. Copies ofNote
     2. Copy of Treaty
                    EMWIJS..l OF BOSNIA AND HERZEGOVINA
                lDfJ JAN~< : . . WASHINGTON, D. C .
                . . · . . ~o A II· IS .
              0£PAitHiNifJi:'SJ'Alt

EMB-US-WAS
No: 123-6-14-1-1836/14




The Embassy of Bosnia and Herzegovina to the United States of America presents its
compliments to the United States Department of State and has the honor to forward the
Request submitted by the Ministry of Justice of Bosnia and Herzegovina for the extradition
of Mr. Robert Kovacic, son of Nikola, citizen of Bosnia and Herzegovina, born in Jajce
municipality on April 07, 1953, for the purpose of conducting a criminal proceeding and
trial at the Cantonal Court in Travnik, due to the grounded suspicion that he committed
the criminal offense of "war crimes against civilians" referred to in Article 142, Paragraph 1
of the Criminal Code ofthe former Socialist Federal Republic of Yugoslavia. Mr. Kovacic is
currently unavailable to the judicial authorities of Bosnia and Herzegovina.

The Embassy of Bosnia and Herzegovina would highly appreciate if the attached
documentation, properly certified at the United States Embassy in Sarajevo should be
forwarded to the United States Department of Justice.


The Embassy of Bosnia and Herzegovina to the United States of America avails itself of this
opportunity to,ew to the United States Department of State the assurances of its highest
consideration.
                                       :;;.--
                            :Y:.....\\<2:fOBMHa ..
                          /<lC'~r j:l.. fJ. A .. So
                              1-.,.."'- v      , .. , ,_                iS'A
                        "'·..(,., •r- \·•
                                       ·" "       Ud           1- ,~
                                                            .. rp  ,      ·.z·<$)
                    if,_,'?:· ~·l / \                              ~d' ~ ~            Washington, D.C., January 13th, 2014.
                 ..,9
                    .u -:r. ai ~,j:~.;;;.-~·--,...
                                /                  ~
                                                             A -::l'Cl Cl-
                                                                       -· "1'-!11 ~
                  ...     <     ~     ~ :.:?        cD
                                                t ·- ,.,~,;~~ ::       ::l ,
                  ~ tf': c. '~:.~~:.~~~~.~:~j ~ Ci);:;
                   t:';:r> 0
                    ..~   ~"'alt
                                            ~f~
                                                    .,. . . . ~
                                                                   0
                                                                       ~~
                                                                         "'(!)
                                  q,-:h l ~ e 1\ ..,                    ::s::
                                 v.,..;'./4-vavs~'d~\~ . ..q,
                                  ~o'3
                                                      · ¢:n-C1




United States Department of State
Washington, D.C.


             2109 E Street NW, Washington, DC 20037 • Phone: (202) 337-1500, Fax: (202) 337-1502
                             www.bhembassy.org • e-mail: info@bhembassy.org
                                                        ~TY SERIFS 406



                                SERVIA-EXTRADITION.


                                        TREATY
                                               BETWEEN .


        THE UNITED STATES AND SERVIA
                                               FOR THE ··
                           .                             .                         .
               MUTUAL EXTRADITION OF FUGITIVES FROM. JUSTICE. .•



               St:gned at Belgrade, October 25, .1901.                       .
               Ratification advi$ed ,hlf the Senate, January ~7, 1902.
               Ratif§.ed by tl~e P_?·estdent, Ka1•ch 7, 1902. .·            · .
               Rat~fied. by Servw, Km·cl~ 17, 1902.        · · ·
               Ratifications rxchanged at Belgrade, Ka.y--!3, 1902.
               P1·oclaimed .lJfay 17, 1902..         .        .......__ _ ·


             BY THE PRESIDENT OF THE UNITED STATES oF AMEru:cA.

                                    A PROCLAMATION.
           Whereas a Ti·eaty between the United States of America and Servia
        providing for the extradition of fugitives from justice was concluded
        and signed by their respective Plenipotentiaries at Belgrade on the
        twenty-fifth (twelfth) day of October, one thousand nine hundred and
        one, the origimU of which Treaty, being in the English and Servian
        languages, is word for word as follows:                            .
           The United States of America and His Majesty· the King of Servia,
        being desirous to. confirm their friendly relations and to promote the
        cause of Justice, have resohred to conclud,e a treaty for the extradition
        of fugitives from j1Istice between the United States of America and .
        the Kingdom of Servia, and have appointed for that purpose the fol- ·.
        lowing Plenipotentiaries:      ·                  ·            .
         . The Pre'3ident of the United States of America, Charles S. Francis,
        Envoy Extraordinary and Minister Plenipotentiary to His Majesty
        the King of Serv-ia.                                   ·     ·    . ·     ·
           His Majesty the King of Servia, M. Michel V. Vouitch, Preaident
        o£ His Council . of Ministers, Minister for _Forei&'n Affairs, Senator,
        Grand Officer of the Order of i\1ilosh the Great, Grand Cross of the
        Order of. Takovo, Officer of the Order of the White Eagle etc. etc.,
        who, after having communicated to each other their reSJ>ective full
        powers, ftiund in good and due forin, have agreed upon and concluded ·
        the following articles: ·     .         .     ·      ·                      ·
                                      ARTICLE l.

          The Government of the United States and the Government of Servia
        1nutually agree to deliver up persons who, having been charged with
             • The Servian text, in Russian cha.racters, is necessarily omitted ·in print.   --,.·.. .


.   }
                                                                    ..
                                       2

or convicted of any of the crimes and offenses specified in the following
article, committed within the jurisdiction of one of .t he high contract-
ing parties, shall seek an asylum oi· be found within the territories of
the other: ProYided, that' this shall only be done upoR sqch evidence
of criminality as, according to the laws of the place where the fugitive
or person so charged shall ·be found, would justify his or her appre-
hension and commitment for trial if the crime or offense had been
committed there.
                               ARTIC!Jl    II.
  Extradition :;hall be   gran~eq.   for the   follo~ing   crimes and offenses:
  1. Murder, eomprehending assassination, parricide, infanticide, and ·
poisoning; attempt to commit murder; manslaughter, when voluntary.
    2. Arson.                    .
    3. Robbery, defined to be the act of feloniously and forcibly taking
from person of another money or· goods, by \"iolence or putting him
in fear; burglary, defined to be the act of breaking, and entering by
night, into the dwelling house of another, with intent to commit felony; .
housebreaking or shophreaking.                          ·               .
  · 4. Forgery, or the utterance of forg·ed papers; the fm:gerv or falsi-
fication of official acts of goYernment, of public authorities, or of
courts of justice~ or the ·utterance of the thing forged or falsified.
    5. The counterfeiting; falsifyil'lg or altering of money, whether
coin or paper, or of instruments of debt created by national, state,
provincial, or municipal goyernments, or of coupons thereof, or of
banknotes, or the utterance or circulation of the same; or the counter-
feiting, falsifying or altering of seals, dies or stamps of state; of post-
age and revenue stamps.                 .
    6. Embezzlement hy puhlic Offi('ers; embezzlement h3~ persons hired
or salaried, to the detriment of their employers; larceny; obtaining
money, valuable securities. or ot~N' p1;operty by false pretenses, or
receiving money, ,-aluable securities or other property, knowing the
same to have been embezzled, stolen or. fraudulently obtained, when
such a,ct is made criminal by the laws of both countries and the amount
of money or the value of the property fraudulently obtained or
received, is not less than two hundred dollars or one tho.usand francs
i!l gold. · . . .                  .
    7. Fraud ·or breach of trust by a bailee, banker, agent, factor,
 trustee, or other person acting in a fiduciary capacity, or director or
 member .o r officer of any company,when such act.is made criminal by
-the laws of both countries and the amount of inoney or the value of
 the property misappropriated is not le.Ss than two hundred · dollars or
 one thousand fl·ancs in gold. .                          ·
     8. Petiury; subornation of perjury.                              ·
     9. Ra~e; abduction; kidnapping.                                .
     10. VV ilfuland unlawful destruction or obstruction of railroads which
 endangers hiunan life.            •.                          .           .
· · 11. Climes committed at sea:
   . a . ·Pi racy. by statute or by the law of nations.
     b. ReYolt, or conspiracy to re>olt, by two or more persons on board
 a ship on the high sea::~ against the authority of the master.
     c. Wrongfully sinking or destroying a vessel at sea, or attempting
 to do so.                                ·                              ·




                    -                                                             . .......
    .--

                                               3
            d. Assaults on boar( a ship on the high seas with intent to do grievous
          bodily harm.                   ·
            12. Crimes and offenses against the laws of the United States of
          America for the suppression of slavery and slave trading.                 •
            Extradition is also to take place for participation in any of the crimes
          and offenses mention~d in this Treaty, provided such participation ma.y
          be punished in the U1iited States as felony and in Servia as crime or
          offense a.c; before specified.
                                        ARTICLE    III.
             Requisitions for the sui-render of f~gitives fromju»tice shalT be made
          by the qo\;.ernments .of the high COl~h'acting parties t~rciug·h th~ir
          diplomatic agents, or m the absence of such throug·h tbe1r respect1ve
          superior consular officers.
             If the person whose extradition is r!3quested shall have been con-
          victed of a crime or offense, a duly authenticated copy of the sentence ·
          of the Court in which he has been convicted, or if the fugitive is. merely
          charged with crime, a. duly authenticated cop)' of the warrant of arrest •     I
          in the country where the crime has been committed, ahd of the depo-           .I
          sitions or other edde!lce upon which such warrant was issued, shall .
          be produced;
             The extradition of fugitives under the provisions of this Treaty shall
          be carried out in the United States and in Servia, respectively, in con-
          formity with the laws regulating extradition for the time being in force
          in the State on which the ·demand for surrender is made.
                                        ARTICLE    IV.
             Where. the arr~st and detention of a fugitive in the United States
          are desired on telegraphic or other information in advance of the pre-
          sentation of formal proofs, complaint on oath, 3-!l provided by the
          statutes of the United States, shall be made by an agent of the Gov-
          ernment of Servia before a judge or other magistrate authorized to
          issue warrants of arrest in extradition cases.      ·   ·
           · In the Kingdom of Servia th.e diplomatic or consul:.tr officer of the
          United States shall apply to the Foreign Office, which will immediately
          cause the necessary steps to be taken in order to secure the provisional
          arrest and detention of the fugitive.
             The provisional de.t ention of a fugitiv~ shall cease and the prisoner
          be released if a £o6nal requisition for his ·surrender, 'accompanied by
          the necessary evidence of criminality, has not bPen produced under
          the stipulations of this Treaty, within two months from the date of
          his provisional arrest and detention.
                                         ARTICLE   v.
          . Neithe~ ·?:f the high ?ontracting parti~ shal.l be boi.m? to deliver rip
          Its own Citizens or subJects under the stipulatiOns of this Tre.aty .
                                       . ARTICLE   VI.
            A fugitive criminal shall not be surrendered if the offense in respect
          of which his surrender is demanded be of a political character, or if

I
il

~
                                         4.
    h~ prov~s that the requis~tion ~or his surrender has, in !~tt been made.
    :w1th a VIew to try or pumsh him for an offense of a political character.
      No person surrendered by either of the high contracting parties to
    the other shall be triable or tried, or be punished, for any political
    crime or o:ffeQse, or for any act connected· therewith, committed pre-
    viously to hn; extradition.           .   ..       .    .             ·
      If any questions shall arise as to whether a case comes within the
    provisions of this article, the decision of the authorities of the Gov-
    ernment on which the demand for s9-rrender is made,or which may
    have granted the extradition, shall be final .

                                 . ARTICLE vrr~

      · Extradition shall not be granted, in pursuance of · the provisions of
    this Treaty; i~ legal proceedings or ~he enforcement of the penal~y !or ·
    tqe act committed by the person claimed has become baiTed by hmita-
    tion, aC<.'Ording to the laws of the COUntry to which the requisition is
    addressed.                   . · .             ··     .·
                                 . ARTICLE    VIII.
·      No pers~n s~rrendered by either of the high c~ntracting parties to
    ·the other shall, without his consent, freely granted and publicly declared ·
     by him, be triable or tried or be punish~ for any crime or offense
     co~itted prior to his extradition, other than that for which he was
     delivered up, until h;e ::;hall have had an opportunity of returning to
     the country from which he was surrendered. .
                                   ARTICLE     IX .
      . All articles seized which are in the possession of the person to be
    surrendered at the time of his apprehension, whether bemg the pro-
    ceeds of the crime or offense charged, or being material as evidence in
    making proof of the crime or offense, shall, so far as practicable and
    in conformity with the .laws of the respective countries, be given up
    to the Country making the demand, when the extradition takes place.
    Nevertheless, the rights of third parties with regard to such articles
    shall be duly respected.      .                                                 .. .. : •:.:
                                    ARTICLE X.

    . If the individual claimed by .one of the high contracting parties,
     in pursuance of the present Treaty, shall also be claimed pyone or
     several other · powers on account of crimes or offenses · committed
     within their respective jurisdictions, his extradition shall be granted
     to the State whose demand is firstreceived: Provided, that the Govern-
     ment from which extradition is sought i:-:~ riot bound by treaty to give
     preference otherwise. ·
                                  ARTICLE XI.

       The expenses incurred in the arrest, detention, examination, and
     delivery of fugitives under this Treaty shall be borne by theState in
     whose name the extradition is sought: Provided, that the demanding
     Government shall not be compelled to bear any expense for the services
     of such public officers of the Government from which extradition is
                                     5
   sought as received a fixed salary; and, provided, . that the charge for
   the services of such public officers as receive only fees or perquisites
   shall not exceed their customary fees for the acts or services performed
 · by them had s~ch acts or services been performed in ordinary criminal
   proceedings under the laws of the country of which they are officers.
     The present Treaty shall · take effect on the thirtieth day after the
   date of the exchange of ratifications and shall not act retroactively.
     The ratifications of the present Treaty shall be exchanged at Belgrade
   as soon as possible, and it shall remaj,n in force for a period of six
   months after either of the contracting Governments shall have given
   notice of a pUrpose to terminate it, ·     ··         · .          ·
· In witness whereof, the respective Plenipotentiaries have signed this
   Treaty in duplicate and have hereunto affixed their seals. .
     Done at Belgrade this twenty-fifth (twelfth) day of October in the
   year of our Lord one thousand nine hundred and one.
             .                .          . CHARLES s.FRANCIS.                          [SEAL.]
                                           DR MICHEL VouiTCH                           (~EAL.]
  . And vVhe!·eas .thesaid Treaty has bee~ duly ratifi.edon both parts,
  and the ratificatiOns of the two governments were exchanged m the
  City of Belgrade, · on the thirteenth day of May, one thousand-nine
  hundred and two;      .          ··               ·        . ·
 . Now therefore, be it known that I, Theodore Roosevelt, President
  of the United States of America, have caused the said Treaty to be
  made public, to the end that the same and every article and clause
· thereof may be observed and fulfilled with good faith by the United
· States and the Citizens thereof.                              .
    In testimony whereof, ·I have hereunto set my hand and caused the
  seal of the United States to be affixed.
    Done at the City of Washington, this seventeenth day of May in
  the year of our Lord one thousand nine hundred and two, and of the
  Independence of the United States the one hundred and twenty-sixth.
   rSEAL]                                       Tm~:ODORE RooSEVELT
   :By the President:
        JOHN fuy
            Secretarlj of State.
                                     0




                                                - -.. -   .- . .. ::.·=---::..:.;;...:,....:.:.__ __ - - -
                                                                                                         •• -   · : - ·.
